     Case 2:15-cv-01733-MCE-DB Document 234 Filed 06/01/20 Page 1 of 6

 1   O’MELVENY & MYERS LLP                        BURSOR & FISHER, P.A.
     Richard B. Goetz (State Bar No. 115666)      Neal J. Deckant (State Bar. No. 322946)
 2   Carlos M. Lazatin (State Bar No. 229650)     Frederick J. Klorczyk (State Bar No. 320783)
     400 South Hope Street                        1990 North California Boulevard, Suite 940
 3   Los Angeles, CA 90071                        Walnut Creek, CA 94596
     Telephone: (213) 430-6000                    Telephone: (925) 300-4455
 4   Facsimile: (213) 430-6407                    Facsimile: (925) 407-2700
     Email: rgoetz@omm.com                        E-Mail:       ndeckant@bursor.com
 5          clazatin@omm.com                                    fklorczyk@bursor.com
 6   O’MELVENY & MYERS LLP                        BURSOR & FISHER, P.A.
     Hannah Y. Chanoine (admitted pro hac vice)   Joseph I. Marchese (admitted pro hac vice)
 7   Times Square Tower                           888 Seventh Avenue
     7 Times Square                               New York, NY 10019
 8   New York, NY 10036                           Telephone: (646) 837-7150
     Telephone: (212) 326-2000                    Facsimile: (212) 989-9163
 9   Facsimile: (212) 326-2061                    E-Mail:       jmarchese@bursor.com
     Email: hchanoine@omm.com
10                                                BURSOR & FISHER, P.A.
     Attorneys for Defendants                     Scott A. Bursor (State Bar No. 276006)
11                                                2665 S. Bayshore Dr., Suite 220
                                                  Miami, FL 33133-5402
12                                                Telephone: (305) 330-5512
                                                  Facsimile: (305) 676-9006
13                                                E-Mail:       scott@bursor.com
14                                                Attorneys for Plaintiff
15                               UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA

17

18   JOANN MARTINELLI, individually and on        Case No. 2:15-cv-01733-MCE-DAD
     behalf of all others similarly situated,
19                                                JOINT STIPULATION AND ORDER
                          Plaintiff,              EXTENDING CASE SCHEDULE
20
            v.
21
     JOHNSON & JOHNSON and McNEIL                 Judge Morrison C. England, Jr.
22   NUTRITIONALS, LLC,

23                        Defendants.

24

25

26

27

28
     JOINT STIPULATION AND ORDER
     EXTENDING CASE SCHEDULE
     Case No. 2:15-cv-01733-MCE-DAD
     Case 2:15-cv-01733-MCE-DB Document 234 Filed 06/01/20 Page 2 of 6

 1          Pursuant to Rule 16(b)(4), Plaintiff Joann Martinelli (“Plaintiff”) and Defendants Johnson
 2   & Johnson and McNeil Nutritionals, LLC (“Defendants”) (collectively, the “Parties”) submit this
 3   joint stipulation to extend the current case deadlines in this consumer class action regarding
 4   Benecol. In this case, the Court has certified two classes of Benecol purchasers, and the Parties
 5   are currently engaged in discovery to prepare for trial. However, as a result of the current health
 6   crisis, the Parties agree that there is good cause to extend the current deadlines in this Court’s
 7   December 20, 2019 Supplemental Pretrial Scheduling Order (Dkt. No. 218) (“Supplemental
 8   Pretrial Scheduling Order”). Accordingly, by and through their counsel of record, the Parties
 9   hereby stipulate as follows:
10          WHEREAS, on March 29, 2019, the Court issued an order certifying two classes of
11   consumers of Benecol: the California Class and the Multi-State Warranty Class (Dkt. No. 216 at
12   19);
13          WHEREAS, on December 20, 2019 this Court entered the Supplemental Pretrial
14   Scheduling Order setting the schedule for completion of fact and expert discovery and the
15   deadline for dispositive motions;
16          WHEREAS, under the Supplemental Pretrial Scheduling Order, non-expert discovery
17   must be completed by July 27, 2020 (220 days from the date of the Order) (Dkt. 218 at 1:21-22);
18   expert witness designations and reports must be served by September 25, 2020 (60 days after the
19   close of non-expert discovery) (id. at 2:2-6); supplemental expert witnesses designations must be
20   served by October 25, 2020 (30 days after the designation of expert witnesses) (id. at 2:7-12);
21   and dispositive motions must be filed by October 25, 2020 (90 days after the close of non-expert
22   discovery) (id. at 3:14-15);
23          WHEREAS, the Court has not yet set a trial date, but has instructed the Parties to file a
24   Joint Notice of Trial Readiness thirty days after receiving the Court’s ruling on dispositive
25   motions, and if no dispositive motions are filed, on November 25, 2020 (30 days after the time
26   for designation of supplemental expert witnesses) (Dkt. No. 218 at 5:2–7);
27   ///
28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                      -1-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DAD
     Case 2:15-cv-01733-MCE-DB Document 234 Filed 06/01/20 Page 3 of 6

 1          WHEREAS, the Parties are diligently preparing this case for trial. The parties have
 2   served and responded to written discovery, including interrogatories and requests for production.
 3   On March 18, 2020, Plaintiff filed a motion for an order approving her plan for providing notice
 4   to the certified classes, (Dkt. No. 221), which Defendants opposed and which is currently
 5   pending. On April 2, 2020, Defendants filed a motion to amend the current class definition,
 6   (Dkt. No. 227), which Plaintiff opposed and which is also pending;
 7          WHEREAS, Defendants are also engaged in third-party discovery. Defendants have
 8   issued subpoenas seeking the deposition testimony of Plaintiff’s husband, Larry Martinelli, and
 9   Plaintiff’s physician Dr. James T. Foster. On March 10, 2020, Larry Martinelli and Dr. Foster
10   filed motions to quash the subpoenas, with hearings originally noticed for April 3, 2020 (Dkt.
11   Nos. 219, 220) (“Motions to Quash”);
12          WHEREAS, Magistrate Judge Deborah Barnes continued the hearings on the Motions to
13   Quash to June 5, 2019 due to the current health crisis and related restrictions. (Dkt. Nos. 222
14   (continuance to May 8, 2020 in the “interest of public health and safety”), 231 (continuance to
15   June 5, 2020 in light of General Order 617));
16          WHEREAS, if Judge Barnes denies the Motions to Quash, allowing the depositions of
17   Larry Martinelli and Dr. Forster to proceed, it is uncertain when those depositions can take place
18   in light of the current stay-at-home orders. In addition, Defendants had anticipated pursuing
19   additional discovery depending on the outcome of the Court’s ruling on the Motions to Quash;
20   however, because the hearings have been continued to June 5, 2020, it will be difficult to
21   complete that additional discovery prior to the July 27, 2020 cut-off for non-expert discovery;
22

23          WHEREAS, the Parties have not previously requested an extension of the dates in the
24   Supplemental Pretrial Scheduling Order;
25          WHEREAS, the Parties agree that there is good cause to extend the case deadlines to take
26   into account the additional time that may be required to complete discovery;
27   ///
28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                       -2-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DAD
     Case 2:15-cv-01733-MCE-DB Document 234 Filed 06/01/20 Page 4 of 6

 1   ///
 2             NOW, THEREFORE, believing that good cause exists, the Parties STIPULATE AND
 3   AGREE, subject to the approval of this Court, that the current case schedule should be extended
 4   as follows:
 5             1.     Non-expert discovery shall be completed by September 25, 2020.
 6             2.     Expert designations and reports pursuant Federal Rule of Civil Procedure
 7   26(a)(2)(B) shall be due November 20, 2020.
 8             3.     Supplemental designations and reports of experts who will express an opinion on
 9   a subject covered by an expert designated by an adverse party shall be due January 22, 2021.
10             4.     Dispositive motions shall be filed by January 22, 2021.
11             5.     The Parties shall file a Joint Notice of Trial Readiness not later than thirty (30)
12   days after receiving the Court’s ruling(s) on dispositive motion(s). If the parties do not file
13   dispositive motions, the Parties shall file a Joint Notice of Trial Readiness by February 22, 2021.
14             6.     Other than as stated herein, the Parties will comply with the terms of the Court’s
15   December 20, 2019 Supplemental Pretrial Scheduling Order, Dkt. No. 218.
16
               IT IS SO STIPULATED.
17

18
           Dated: May 22, 2020               O’MELVENY & MYERS, LLP
19
                                             By: _/s/ Carlos M. Lazatin __
20                                                   Carlos M. Lazatin
21
                                             Richard B. Goetz (State Bar No. 115666)
22                                           Carlos M. Lazatin (State Bar No. 229650)
                                             400 South Hope Street
23                                           Los Angeles, California 90071
                                             Telephone: (213) 430-6000
24
                                             Facsimile: (213) 430-6407
25                                           E-Mail: rgoetz@omm.com
                                                     clazatin@omm.com
26
                                             Attorneys for Defendants
27

28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                                        -3-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DAD
     Case 2:15-cv-01733-MCE-DB Document 234 Filed 06/01/20 Page 5 of 6

 1

 2

 3   Dated: May 22, 2020           BURSOR & FISHER, P.A.
 4
                                   By: /s/ Frederick J. Klorczyk III (as authorized on 5/22/20)
 5                                             Frederick J. Klorczyk III

 6                                 Neal J. Deckant (State Bar No. 322946)
                                   Frederick J. Klorczyk III (State Bar No. 320783)
 7
                                   1990 North California Boulevard, Suite 940
 8                                 Walnut Creek, CA 94596
                                   Telephone: (925) 300-4455
 9                                 Facsimile: (925) 407-2700
                                   E-Mail: ndeckant@bursor.com
10                                          fklorczyk@bursor.com
11                                 Attorneys for Plaintiff
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND ORDER EXTENDING CASE
                                                                                           -4-
     SCHEDULE
     Case No. 2:15-cv-01733-MCE-DAD
     Case 2:15-cv-01733-MCE-DB Document 234 Filed 06/01/20 Page 6 of 6

 1                                                 ORDER
 2          PURSUANT TO THE FOREGOING STIPULATION, AND FINDING GOOD CAUSE

 3   THEREFORE, IT IS HEREBY ORDERED AS FOLLOWS:

 4          1.      Non-expert discovery shall be completed no later than September 25, 2020.

 5          2.      Expert designations and reports pursuant Federal Rule of Civil Procedure

 6   26(a)(2)(B) shall be due November 20, 2020.

 7          3.      Supplemental designations and reports of experts who will express an opinion on

 8   a subject covered by an expert designated by an adverse party shall be due January 22, 2021.

 9          4.      Dispositive motions shall be filed by January 22, 2021.

10          5.      The Parties shall file a Joint Notice of Trial Readiness not later than thirty (30)

11   days after receiving the Court’s ruling(s) on dispositive motion(s). If the parties do not file

12   dispositive motions, the Parties shall file a Joint Notice of Trial Readiness not later than February

13   22, 2021.

14          6.      Other than as stated herein, the Parties will comply with the terms of the Court’s

15   December 20, 2019 Supplemental Pretrial Scheduling Order, Dkt. No. 218.

16          IT IS SO ORDERED.

17
     Dated: May 29, 2020
18

19
20

21

22

23

24

25

26

27

28
     JOINT STIPULATION AND ORDER
     EXTENDING CASE SCHEDULE
     Case No. 2:15-cv-01733-MCE-DAD
